Appellant was convicted of violating the local option law. This case is reversed upon the authority of cause No. 3692, Holland v. State, decided on a previous day of this term. The writer of this opinion construes article 5060j of the Revised Civil Statutes to mean that after the notice by the county judge to a party to give a new bond, and he fails to do so, and the party sells whisky after receiving such notice, he can be prosecuted for a sale of the intoxicant in a local option district without having given the requisite bond as held in Robinson v. State, 8 Texas Ct. Rep., 137.
The judgment is reversed and the cause remanded.
Reversed and remanded.